Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of the 7th day of July, 2004
(this “Amendment”), is made among DJ ORTHOPEDICS, LLC, a Delaware limited
liability company (the “Borrower”), DJ ORTHOPEDICS, INC., a Delaware corporation
(the “Parent”), the other Guarantors (as defined in the Credit Agreement
referred to below) identified on the signature pages hereto, the Lenders (as
defined in the Credit Agreement referred to below) identified on the signature
pages hereto, and WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent
(in such capacity, the “Administrative Agent”).

 

RECITALS

 

A.            The Borrower, the Parent, the Lenders, the Administrative Agent,
and the Syndication Agent and Documentation Agents identified therein are
parties to a Credit Agreement, dated as of November 26, 2003 (as amended, the
“Credit Agreement”), providing for the availability of certain credit facilities
to the Borrower upon the terms and conditions set forth therein.  Capitalized
terms used herein without definition shall have the meanings given to them in
the Credit Agreement.

 

B.            The Borrower has requested certain amendments to the Credit
Agreement.  The Administrative Agent and the Lenders have agreed to make such
amendments on the terms and conditions set forth herein.

 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 


ARTICLE I


 


AMENDMENTS TO EFFECT NEW PRICING GRID


 


1.1           AMENDMENTS TO SECTION 1.1(A) CONSISTING OF NEW DEFINITIONS.  THE
FOLLOWING DEFINITIONS ARE HEREBY ADDED TO SECTION 1.1 OF THE CREDIT AGREEMENT IN
APPROPRIATE ALPHABETICAL ORDER:


 

“ ‘First Amendment’ shall mean the First Amendment to Credit Agreement, dated as
of July 7, 2004, among the Borrower, the Parent, the other Guarantors party
thereto, the Lenders party thereto, and the Administrative Agent.”

 

“ ‘First Amendment Effective Date’ shall mean the date upon which the conditions
to the effectiveness of the First Amendment set forth in Section 3.1 thereof are
satisfied or waived in accordance with their terms.”

 

--------------------------------------------------------------------------------


 


1.2           AMENDMENTS TO SECTION 1.1(A) CONSISTING OF RESTATEMENTS OF
DEFINITIONS.  THE FOLLOWING DEFINITION APPEARING IN SECTION 1.1 OF THE CREDIT
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


 

“ ‘Applicable Percentage’ (a) at any time from and after the Closing Date to
(but not including) the First Amendment Effective Date, shall have the meaning
given to such term in the Credit Agreement as in effect immediately prior to
giving effect to the First Amendment, and (b) at any time from and after the
First Amendment Effective Date and with respect to all Loans outstanding as of
such date as well as any Loan made after such date, shall mean the applicable
percentage (i) to be added to the Base Rate for purposes of determining the
Adjusted Base Rate and (ii) to be added to the LIBOR Rate for purposes of
determining the Adjusted LIBOR Rate, in each case as determined under the
following matrix with reference to the Total Leverage Ratio (provided that the
Applicable Percentage for Swingline Loans at any time shall be equal to (i) the
Applicable Percentage at such time for Revolving Loans that are Base Rate Loans
minus (ii) 0.50%):

 

 

 

 

 

Revolving Loans and Swingline Loans

 

Term Loans

 

Level

 

Total
Leverage Ratio

 

Applicable
LIBOR Margin

 

Applicable Base
Rate Margin

 

Applicable
LIBOR Margin

 

Applicable Base
Rate Margin

 

I

 

Greater than or equal to 3.75 to 1.0

 

3.50

%

2.50

%

2.25

%

1.25

%

II

 

Less than 3.75 to 1.0 but greater than or equal to 3.25 to 1.0

 

3.25

%

2.25

%

2.25

%

1.25

%

III

 

Less than 3.25 to 1.0 but greater than or equal to 2.75 to 1.0

 

3.00

%

2.00

%

2.25

%

1.25

%

IV

 

Less than 2.75 to 1.0

 

2.75

%

1.75

%

2.25

%

1.25

%


 


ON EACH ADJUSTMENT DATE (AS HEREINAFTER DEFINED), THE APPLICABLE PERCENTAGE FOR
ALL LOANS SHALL BE ADJUSTED EFFECTIVE AS OF SUCH ADJUSTMENT DATE (BASED UPON THE
CALCULATION OF THE TOTAL LEVERAGE RATIO AS OF THE LAST DAY OF THE REFERENCE
PERIOD TO WHICH SUCH ADJUSTMENT DATE RELATES) IN ACCORDANCE WITH THE ABOVE
MATRIX; PROVIDED, HOWEVER, THAT, NOTWITHSTANDING THE FOREGOING OR ANYTHING ELSE
HEREIN TO THE CONTRARY, IF AT ANY TIME THE BORROWER SHALL HAVE FAILED TO DELIVER
ANY OF THE FINANCIAL STATEMENTS AS REQUIRED BY SECTIONS 6.1(B) OR 6.1(C), AS THE
CASE MAY BE, OR THE COMPLIANCE CERTIFICATE AS REQUIRED BY SECTION 6.2(A), THEN
AT ALL TIMES FROM AND INCLUDING THE FIFTH (5TH) BUSINESS DAY FOLLOWING THE DATE
ON WHICH SUCH STATEMENTS AND COMPLIANCE CERTIFICATE ARE REQUIRED TO HAVE BEEN
DELIVERED UNTIL THE DATE ON WHICH THE SAME SHALL HAVE BEEN DELIVERED, EACH
APPLICABLE PERCENTAGE SHALL BE DETERMINED BASED ON LEVEL I ABOVE
(NOTWITHSTANDING THE ACTUAL TOTAL LEVERAGE RATIO).  FOR PURPOSES OF THIS
DEFINITION, “ADJUSTMENT DATE” SHALL MEAN, WITH RESPECT TO ANY REFERENCE PERIOD
OF


 


2

--------------------------------------------------------------------------------



 


THE BORROWER BEGINNING WITH THE REFERENCE PERIOD ENDING AS OF THE LAST DAY OF
THE FOURTH FISCAL QUARTER OF FISCAL YEAR 2003, THE DAY OF (OR, IF SUCH DAY IS
NOT A BUSINESS DAY, THE NEXT SUCCEEDING BUSINESS DAY) DELIVERY BY THE BORROWER
IN ACCORDANCE WITH SECTION 6.1(B) OR SECTION 6.1(C), AS THE CASE MAY BE, OF
(I) FINANCIAL STATEMENTS AS OF THE END OF AND FOR SUCH REFERENCE PERIOD AND
(II) A DULY COMPLETED COMPLIANCE CERTIFICATE WITH RESPECT TO SUCH REFERENCE
PERIOD.”


 


ARTICLE II


 


REPRESENTATIONS AND WARRANTIES


 

TO INDUCE THE ADMINISTRATIVE AGENT AND THE LENDERS TO ENTER INTO THIS FIRST
AMENDMENT, EACH OF THE CREDIT PARTIES REPRESENTS AND WARRANTS TO THE
ADMINISTRATIVE AGENT AND THE LENDERS AS FOLLOWS:

 


2.1           AUTHORIZATION; ENFORCEABILITY.  EACH CREDIT PARTY HAS TAKEN ALL
NECESSARY CORPORATE OR LIMITED LIABILITY ACTION, AS APPLICABLE, TO EXECUTE,
DELIVER AND PERFORM THIS FIRST AMENDMENT AND ANY OTHER CREDIT DOCUMENTS
CONTEMPLATED HEREBY TO WHICH IT IS A PARTY AND HAS VALIDLY EXECUTED AND
DELIVERED EACH OF SUCH CREDIT DOCUMENTS.  THIS FIRST AMENDMENT AND EACH SUCH
OTHER CREDIT DOCUMENT CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF
EACH CREDIT PARTY THAT IS A PARTY HERETO OR THERETO, ENFORCEABLE AGAINST IT IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY, BY GENERAL EQUITABLE PRINCIPLES OR BY
PRINCIPLES OF GOOD FAITH AND FAIR DEALING (REGARDLESS OF WHETHER ENFORCEMENT IS
SOUGHT IN EQUITY OR AT LAW).


 


2.2           NO VIOLATION.  THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH
CREDIT PARTY OF THIS FIRST AMENDMENT AND EACH OF THE OTHER CREDIT DOCUMENTS
CONTEMPLATED HEREBY TO WHICH IT IS A PARTY, AND COMPLIANCE BY IT WITH THE TERMS
HEREOF AND THEREOF, DO NOT AND WILL NOT (I) VIOLATE ANY PROVISION OF ITS
ARTICLES OR CERTIFICATE OF INCORPORATION OR FORMATION, ITS BYLAWS OR OPERATING
AGREEMENT, OR OTHER APPLICABLE FORMATION OR ORGANIZATIONAL DOCUMENTS,
(II) CONTRAVENE ANY OTHER REQUIREMENT OF LAW APPLICABLE TO IT, (III) CONFLICT
WITH, RESULT IN A BREACH OF OR CONSTITUTE (WITH NOTICE, LAPSE OF TIME OR BOTH) A
DEFAULT UNDER ANY INDENTURE, AGREEMENT OR OTHER INSTRUMENT TO WHICH IT IS A
PARTY, BY WHICH IT OR ANY OF ITS PROPERTIES IS BOUND OR TO WHICH IT IS SUBJECT,
OR (IV) EXCEPT FOR THE LIENS GRANTED IN FAVOR OF THE ADMINISTRATIVE AGENT
PURSUANT TO THE SECURITY DOCUMENTS, RESULT IN OR REQUIRE THE CREATION OR
IMPOSITION OF ANY LIEN UPON ANY OF ITS PROPERTIES, REVENUES OR ASSETS; EXCEPT,
IN THE CASE OF CLAUSES (II) AND (III) ABOVE, WHERE SUCH VIOLATIONS OR CONFLICTS,
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


2.3           GOVERNMENTAL AND THIRD-PARTY AUTHORIZATION.  NO CONSENT, APPROVAL,
AUTHORIZATION OR OTHER ACTION BY, NOTICE TO, OR REGISTRATION OR FILING WITH, ANY
GOVERNMENTAL AUTHORITY OR OTHER PERSON IS OR WILL BE REQUIRED AS A CONDITION TO
OR OTHERWISE IN CONNECTION WITH THE DUE EXECUTION, DELIVERY AND PERFORMANCE BY
EACH CREDIT PARTY OF THIS FIRST AMENDMENT OR ANY OF THE OTHER CREDIT DOCUMENTS
CONTEMPLATED HEREBY TO WHICH IT IS A PARTY OR THE LEGALITY, VALIDITY OR
ENFORCEABILITY HEREOF OR THEREOF.


 


2.4           REPRESENTATIONS AND WARRANTIES; NO DEFAULT.  BOTH IMMEDIATELY
BEFORE AND AFTER GIVING EFFECT TO THIS FIRST AMENDMENT, (I) ALL REPRESENTATIONS
AND WARRANTIES OF THE CREDIT PARTIES


 


3

--------------------------------------------------------------------------------



 


CONTAINED HEREIN, IN THE CREDIT AGREEMENT (AS AMENDED HEREBY) AND IN THE OTHER
CREDIT DOCUMENTS QUALIFIED AS TO MATERIALITY ARE TRUE AND CORRECT AND THOSE NOT
SO QUALIFIED ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT TO THE EXTENT
ANY SUCH REPRESENTATION OR WARRANTY IS EXPRESSLY STATED TO HAVE BEEN MADE AS OF
A SPECIFIC DATE, IN WHICH CASE SUCH REPRESENTATION OR WARRANTY IS TRUE AND
CORRECT (IF QUALIFIED AS TO MATERIALITY) OR TRUE AND CORRECT IN ALL MATERIAL
RESPECTS (IF NOT SO QUALIFIED), IN EACH CASE AS OF SUCH DATE), AND (II) NO
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 


ARTICLE III


 


CONDITIONS PRECEDENT


 


3.1           CONDITIONS OF EFFECTIVENESS.  THIS FIRST AMENDMENT SHALL BECOME
EFFECTIVE AS OF THE DATE WHEN, AND ONLY WHEN, EACH OF THE FOLLOWING CONDITIONS
PRECEDENT SHALL HAVE BEEN SATISFIED:


 

(A)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE FOLLOWING, EACH
DATED AS OF THE FIRST AMENDMENT EFFECTIVE DATE:

 

(I)            AN EXECUTED COUNTERPART HEREOF FROM EACH OF THE CREDIT PARTIES
AND THE LENDERS;

 

(II)           A CERTIFICATE, SIGNED BY THE PRESIDENT, THE CHIEF EXECUTIVE
OFFICER OR THE CHIEF FINANCIAL OFFICER OF THE PARENT, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, CERTIFYING THAT AS OF THE
FIRST AMENDMENT EFFECTIVE DATE, BOTH IMMEDIATELY BEFORE AND AFTER GIVING EFFECT
TO THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, (I) ALL
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES CONTAINED IN THIS FIRST
AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS QUALIFIED AS TO
MATERIALITY ARE TRUE AND CORRECT AND THOSE NOT SO QUALIFIED ARE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS (EXCEPT TO THE EXTENT ANY SUCH REPRESENTATION OR
WARRANTY IS EXPRESSLY STATED TO HAVE BEEN MADE AS OF A SPECIFIC DATE, IN WHICH
CASE SUCH REPRESENTATION OR WARRANTY IS TRUE AND CORRECT (IF QUALIFIED AS TO
MATERIALITY) OR TRUE AND CORRECT IN ALL MATERIAL RESPECTS (IF NOT SO QUALIFIED),
IN EACH CASE AS OF SUCH DATE), (II) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, AND (III) NO MATERIAL ADVERSE EFFECT HAS OCCURRED SINCE
DECEMBER 31, 2003, AND THERE EXISTS NO EVENT, CONDITION OR STATE OF FACTS THAT
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; AND

 

(III)          A CERTIFICATE OF THE SECRETARY OR ASSISTANT SECRETARY OF EACH
CREDIT PARTY, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, CERTIFYING THAT (I) THE ARTICLES OR CERTIFICATE OF
INCORPORATION OR OTHER COMPARABLE ORGANIZATIONAL DOCUMENTS AND THE BYLAWS OR
COMPARABLE GOVERNING DOCUMENTS OF SUCH ENTITY HAVE NOT BEEN AMENDED SINCE THE
CLOSING DATE AND (II) THAT ATTACHED THERETO IS A TRUE AND COMPLETE COPY OF
RESOLUTIONS ADOPTED BY THE BOARD OF DIRECTORS (OR SIMILAR GOVERNING BODY) OF
SUCH CREDIT PARTY, AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
FIRST AMENDMENT AND ANY OTHER CREDIT DOCUMENTS TO WHICH IT IS A PARTY DELIVERED
IN CONNECTION HEREWITH.

 

4

--------------------------------------------------------------------------------


 

(B)           SINCE DECEMBER 31, 2003, BOTH IMMEDIATELY BEFORE AND AFTER GIVING
EFFECT TO THE CONSUMMATION OF THE FIRST AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY, THERE SHALL NOT HAVE OCCURRED (I) A MATERIAL ADVERSE EFFECT
OR (II) ANY EVENT, CONDITION OR STATE OF FACTS THAT COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.

 

(C)           THE BORROWER SHALL HAVE PAID ALL FEES AND EXPENSES RELATING TO THE
FIRST AMENDMENT AND THE CREDIT AGREEMENT WHICH ARE DUE AND PAYABLE ON THE FIRST
AMENDMENT EFFECTIVE DATE, INCLUDING (I) THE UNPAID BALANCE OF ALL FEES PAYABLE
TO THE ARRANGER AND THE ADMINISTRATIVE AGENT PURSUANT TO THE ENGAGEMENT LETTER
DATED AS OF JUNE 18, 2004 BETWEEN THE BORROWER AND THE ARRANGER AND (II) ALL
OTHER FEES AND EXPENSES OF THE ARRANGER, THE ADMINISTRATIVE AGENT AND THE
LENDERS REQUIRED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT TO BE PAID ON OR
PRIOR TO THE FIRST AMENDMENT EFFECTIVE DATE (INCLUDING REASONABLE FEES AND
EXPENSES OF COUNSEL) IN CONNECTION WITH THIS FIRST AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

(D)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER DOCUMENTS,
CERTIFICATES, OPINIONS, AND INSTRUMENTS IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY AS IT SHALL HAVE REASONABLY REQUESTED.

 


ARTICLE IV


 


ACKNOWLEDGEMENT AND CONFIRMATION OF CREDIT PARTIES


 


EACH OF THE GUARANTORS HEREBY ACKNOWLEDGES AND CONSENTS TO ALL OF THE TERMS AND
CONDITIONS OF THIS FIRST AMENDMENT AND AGREES THAT THIS FIRST AMENDMENT AND ALL
DOCUMENTS EXECUTED IN CONNECTION HEREWITH DO NOT OPERATE TO REDUCE OR DISCHARGE
SUCH GUARANTOR’S OBLIGATIONS UNDER THE GUARANTY AGREEMENT AND THE OTHER CREDIT
DOCUMENTS TO WHICH IT IS A PARTY.  FURTHER, EACH OF THE CREDIT PARTIES HEREBY
(I) CONFIRMS ITS PLEDGE OF AND GRANT OF A SECURITY INTEREST IN ALL OF ITS
COLLATERAL TO THE ADMINISTRATIVE AGENT MADE PURSUANT TO THE SECURITY AGREEMENT,
THE PLEDGE AGREEMENT AND THE OTHER CREDIT DOCUMENTS TO WHICH IT IS A PARTY,
(II) FURTHER CONFIRMS AND AGREES THAT, AFTER GIVING EFFECT TO THIS AMENDMENT,
THE CREDIT AGREEMENT, THE NOTES, THE GUARANTY AGREEMENT, THE SECURITY AGREEMENT,
THE PLEDGE AGREEMENT AND THE OTHER CREDIT DOCUMENTS TO WHICH IT IS A PARTY
REMAIN IN FULL FORCE AND EFFECT AND ENFORCEABLE AGAINST SUCH CREDIT PARTY IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS AND SHALL NOT BE DISCHARGED, DIMINISHED,
LIMITED OR OTHERWISE AFFECTED IN ANY RESPECT, AND (III) REPRESENTS AND WARRANTS
TO THE ADMINISTRATIVE AGENT AND THE LENDERS THAT IT HAS NO KNOWLEDGE OF ANY
CLAIMS, COUNTERCLAIMS, OFFSETS, OR DEFENSES TO OR WITH RESPECT TO ITS
OBLIGATIONS UNDER THE CREDIT DOCUMENTS, OR IF SUCH CREDIT PARTY HAS ANY SUCH
CLAIMS, COUNTERCLAIMS, OFFSETS, OR DEFENSES TO THE CREDIT DOCUMENTS OR ANY
TRANSACTION RELATED TO THE CREDIT DOCUMENTS, THE SAME ARE HEREBY WAIVED,
RELINQUISHED, AND RELEASED IN CONSIDERATION OF THE EXECUTION OF THIS FIRST
AMENDMENT.  EACH OF THE GUARANTORS FURTHER WAIVES ANY DEFENSE TO ITS GUARANTY
LIABILITY OCCASIONED BY THIS FIRST AMENDMENT.  THIS ACKNOWLEDGEMENT AND
CONFIRMATION BY EACH OF THE CREDIT PARTIES IS MADE AND DELIVERED TO INDUCE THE
ADMINISTRATIVE AGENT AND THE LENDERS TO ENTER INTO THIS FIRST AMENDMENT, AND
EACH CREDIT PARTY ACKNOWLEDGES THAT THE ADMINISTRATIVE AGENT AND THE LENDERS
WOULD NOT ENTER INTO THIS FIRST AMENDMENT IN THE ABSENCE OF THE ACKNOWLEDGEMENT
AND CONFIRMATION CONTAINED HEREIN.


 


5

--------------------------------------------------------------------------------



 


ARTICLE V


 


MISCELLANEOUS


 


5.1           GOVERNING LAW.  THIS FIRST AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW,
BUT EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES).


 


5.2           FULL FORCE AND EFFECT.  EXCEPT AS EXPRESSLY AMENDED HEREBY, THE
CREDIT AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THE
PROVISIONS THEREOF ON THE DATE HEREOF.  AS USED IN THE CREDIT AGREEMENT,
“HEREINAFTER,” “HERETO,” “HEREOF,” AND WORDS OF SIMILAR IMPORT SHALL, UNLESS THE
CONTEXT OTHERWISE REQUIRES, MEAN THE CREDIT AGREEMENT AFTER AMENDMENT BY THIS
FIRST AMENDMENT.  ANY REFERENCE TO THE CREDIT AGREEMENT OR ANY OF THE OTHER
CREDIT DOCUMENTS HEREIN OR IN ANY SUCH DOCUMENTS SHALL REFER TO THE CREDIT
AGREEMENT AND CREDIT DOCUMENTS AS AMENDED HEREBY.  THIS FIRST AMENDMENT IS
LIMITED AS SPECIFIED AND SHALL NOT CONSTITUTE OR BE DEEMED TO CONSTITUTE AN
AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THE CREDIT AGREEMENT
EXCEPT AS EXPRESSLY SET FORTH HEREIN.  THIS FIRST AMENDMENT SHALL CONSTITUTE A
CREDIT DOCUMENT UNDER THE TERMS OF THE CREDIT AGREEMENT.


 


5.3           NO NOVATION.  NOTHING HEREIN CONTAINED SHALL BE CONSTRUED AS A
SUBSTITUTION OR NOVATION OF THE LOANS OUTSTANDING UNDER THE CREDIT AGREEMENT,
WHICH SHALL REMAIN OUTSTANDING AFTER THE FIRST AMENDMENT EFFECTIVE DATE.


 


5.4           EXPENSES.  THE BORROWER AGREES ON DEMAND (I) TO PAY ALL REASONABLE
FEES AND EXPENSES OF COUNSEL TO THE ADMINISTRATIVE AGENT, AND (II) TO REIMBURSE
THE ADMINISTRATIVE AGENT FOR ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES, IN
EACH CASE, IN CONNECTION WITH THE PREPARATION, NEGOTIATION, EXECUTION AND
DELIVERY OF THIS FIRST AMENDMENT AND THE OTHER CREDIT DOCUMENTS DELIVERED IN
CONNECTION HEREWITH.


 


5.5           SEVERABILITY.  TO THE EXTENT ANY PROVISION OF THIS FIRST AMENDMENT
IS PROHIBITED BY OR INVALID UNDER THE APPLICABLE LAW OF ANY JURISDICTION, SUCH
PROVISION SHALL BE INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR
INVALIDITY AND ONLY IN ANY SUCH JURISDICTION, WITHOUT PROHIBITING OR
INVALIDATING SUCH PROVISION IN ANY OTHER JURISDICTION OR THE REMAINING
PROVISIONS OF THIS FIRST AMENDMENT IN ANY JURISDICTION.


 


5.6           SUCCESSORS AND ASSIGNS.  THIS FIRST AMENDMENT SHALL BE BINDING
UPON, INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE RESPECTIVE SUCCESSORS
AND PERMITTED ASSIGNS OF THE PARTIES HERETO.


 


5.7           CONSTRUCTION.  THE HEADINGS OF THE VARIOUS SECTIONS AND
SUBSECTIONS OF THIS FIRST AMENDMENT HAVE BEEN INSERTED FOR CONVENIENCE ONLY AND
SHALL NOT IN ANY WAY AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE PROVISIONS
HEREOF.


 


5.8           COUNTERPARTS.  THIS FIRST AMENDMENT MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS, EACH
OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL, BUT ALL OF WHICH
SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


6

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed by their duly authorized officers as of the date first above written.

 

 

DJ ORTHOPEDICS, LLC

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

DJ ORTHOPEDICS, INC.

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

DJ ORTHOPEDICS CAPITAL
CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

DJ ORTHOPEDICS DEVELOPMENT
CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

[signatures continued on following pages]

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent and as a
Lender

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

[NAME OF INSTITUTION]

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------